Citation Nr: 0104203	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-16 350A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1983 Board decision which denied service connection for 
a psychiatric disorder.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to December 
1980.

This matter is before the Board as an original action on a 
motion of the veteran alleging CUE in an April 1983 Board 
decision which denied service connection for a psychiatric 
disorder.

The issue of whether new and material evidence has been 
presented sufficient to reopen a previously denied claim for 
service connection for a psychiatric disorder will be 
addressed in a separate Board decision.


FINDING OF FACT

An April 1983 Board decision, which denied service connection 
for a psychiatric disorder, was reasonably supported by 
evidence then of record and prevailing legal authority; the 
Board decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the April 1983 Board decision which 
denied service connection for a psychiatric disorder.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1403 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 3, 
1980 to December 9, 1980.  A review of his service medical 
records shows that in an April 1980 screening physical 
examination for Army recruitment purposes, the veteran denied 
a history of a nervous condition.  On medical examination 
performed for enlistment purposes in May 1980, the veteran's 
psychiatric system was listed as normal.  In a May 1980 
report of medical history completed in conjunction with the 
enlistment examination, the veteran denied a history of 
depression, excessive worry, and nervous trouble of any sort.  
He did not answer the question, "Have you ever been treated 
for a mental condition?"

On medical examination performed in October 1980, the 
examiner indicated that the veteran had a severe chronic 
behavior disorder.  No disqualifying defects were found, and 
the veteran's physical profile (PULHES) included S-1 (normal) 
for the psychiatric system.  In a report of medical history 
dated in October 1980, the veteran reported a history of 
depression or excessive worry, and denied nervous trouble of 
any sort.  He reported a history of periods of 
unconsciousness.  The reviewing examiner noted that the 
veteran was very histrionic, and had no actual history of 
periods of unconsciousness.  The examiner noted that the 
veteran saw a psychiatrist several times prior to service, 
but did not receive medication and refused further follow-up 
treatment.  The examiner stated that the veteran was in 
excellent health except for a chronic behavior disorder.  A 
November 1980 report of mental status examination shows that 
the veteran was diagnosed with atypical personality disorder, 
with schizoid, paranoid, narcissistic and mixed features.  
The examiner noted that the veteran was hospitalized in late 
October 1980 due to his paranoid behavior and inappropriate 
affect.  During the admission, there was no evidence of 
psychosis, but it was felt that he had difficulty adjusting 
to military life and demonstrated poor interpersonal and 
coping skills.  The examiner indicated that there was no 
significant mental illness, and said the veteran was 
psychiatrically cleared for administrative action, including 
separation from service.

The veteran's DD Form 214 reflects that he was discharged in 
December 1980 due to unsuitability - personality disorder.

Private medical records from College Hospital dated in 
December 1980 reflect treatment for paranoid schizophrenia.  
The veteran was hospitalized from December 13, 1980 to 
December 23, 1980.  It was noted that the veteran was brought 
to the emergency room by the police after he became violent.  
He reported a prior psychiatric history for the past year, 
and reported previous psychiatric treatment.  In an initial 
database form, the examiner noted that the veteran received 
psychiatric treatment over a year ago, but refused subsequent 
treatment and medication.  It was noted that the veteran was 
treated at Montclair Guidance, and diagnosed with paranoid 
schizophrenia.  In a resident's admission note, the examiner 
noted that the veteran felt that someone was going to harm 
him, and that he also exhibited strange behavior about a year 
ago, when he also thought people were going to harm him.  He 
was treated at Montclair Guidance Clinic at that time, but 
did not take any medication.  The veteran was diagnosed with 
paranoid schizophrenia and admitted.

In January 1981, the veteran submitted a claim for service 
connection for a psychiatric disorder.

By a letter dated in January 1981, a private physician, D. T. 
Campos, MD, indicated that the veteran had a been a client in 
the crisis clinic since December 13, 1980, at which time he 
was hospitalized for 10 days with a provisional diagnosis of 
paranoid schizophrenia.

In a November 1981 decision, the RO denied service connection 
for a psychiatric disorder, on the basis that a psychiatric 
disorder pre-existed military service and was not aggravated 
therein.  The veteran appealed this decision.  

By a statement dated in January 1982, the veteran asserted 
that his nervous condition was aggravated by military 
service, and that service connection should be established on 
this basis.

In April 1982, the veteran was forwarded a Statement of the 
Case.

In a substantive appeal dated in April 1982, the veteran 
said, "It is true that I was sick prior to joining the Army.  
However, I was perfectly all right when I made up my mind to 
join the Army.  Unfortunately, after a few months in the 
Army, I became extremely sick even sicker than I was as a 
civilian."  He reported post-service treatment for a 
psychiatric disorder.

The above-summarized evidence was on file at the time of an 
April 1983 Board decision which denied service connection for 
a psychiatric disorder.  The Board determined that the 
veteran's psychiatric disorder pre-existed military service, 
and was not aggravated by such service.  The Board noted that 
the doctrine of reasonable doubt had been considered but 
found that the facts in the case were not so evenly balanced 
as to create such doubt.  The Board made the following 
Findings of Fact and Conclusions of Law:

FINDINGS OF FACT

1.  The veteran had active service 
between June 1980 and December 1980.  A 
psychiatric disorder was not noted at 
service entrance.

2.  During service the veteran was noted 
to have a personality disorder without 
evidence of a psychosis.

3.  Shortly after separation the veteran 
was treated for schizophrenia, at which 
time it was reported that that disorder 
had been diagnosed prior to service.

CONCLUSIONS OF LAW

1.  Schizophrenia clearly and 
unmistakably preexisted service and the 
presumption of soundness in regard 
thereto is rebutted.  (38 U.S.C. 331, 
337; 38 C.F.R. 3.102)

2.  The veteran's preexisting 
schizophrenia was not aggravated during 
service.  (38 U.S.C. 331, 353; 38 C.F.R. 
3.102, 3.306(a))

In August 2000, the veteran's representative filed a motion 
asserting CUE with respect to the April 1983 Board decision 
which denied service connection for a psychiatric disorder.  
The representative argued the 1983 decision was based on CUE 
because there was no medical evidence of schizophrenia dating 
prior to service.  He observed that the veteran was 
discharged from service due to a personality disorder, and 
was hospitalized for paranoid schizophrenia shortly after 
separation from service.  He noted that private medical 
records from this hospitalization referred to treatment for a 
similar episode one year ago.  He concluded that there was no 
clear and convincing evidence of pre-service schizophrenia to 
rebut the presumption of soundness on entry into military 
service, and that therefore schizophrenia was incurred in 
service.


II.  Analysis

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 2000).  
Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to recently published regulations.  
38 C.F.R. §§ 20.1400-1411 (2000).  According to the 
regulations, CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).

The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  Examples of situations that 
are not CUE include the following:  (1) changed diagnosis (a 
new diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision); (2) duty to assist (VA 
failure to fulfill the duty to assist); and (3) evaluation of 
evidence (a disagreement as to how the facts were weighed or 
evaluated).  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as set forth in the 
case law of the United States Court of Appeals for Veterans 
Claims, as well as the United States Court of Appeals for the 
Federal Circuit.  In brief, the court cases indicate that CUE 
is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See, e.g., 
Baldwin v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

At the time of the April 1983 decision, governing law and 
regulation provided that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 331 (1982); 38 C.F.R. § 3.303 (1982).  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C. §§ 301, 312, 
313, 337 (1982); 38 C.F.R. §§ 3.307, 3.309 (1982).

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C. §§ 311, 337 (1982); 
38 C.F.R. § 3.304 (1982).

A preexisting disease or injury will be considered to have 
been aggravated by service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353 (1982); 38 C.F.R. § 
3.306 (1982).

The veteran's representative contends that the Board, in its 
1983 decision, committed CUE when it determined that the 
veteran's schizophrenia existed prior to military service and 
was not aggravated by such service.  He essentially contends 
that there was no medical evidence of schizophrenia dated 
prior to service, that therefore the presumption of soundness 
was not rebutted, and a psychiatric disorder was incurred in 
service.

A review of the evidence which was of record at the time of 
the 1983 Board decision reflects that a psychiatric disorder 
was not objectively noted at the May 1980 medical examination 
performed at the time of the veteran's entrance into military 
service.  Thus, the presumption of soundness applies, 
although it may be rebutted by clear and unmistakable 
evidence showing pre-service existence of these conditions.  
In its 1983 decision, the Board found that such presumption 
was rebutted as to a psychiatric disorder, as the evidence 
clearly and unmistakably established that the veteran had 
schizophrenia prior to his entrance into active service in 
June 1980.  Such evidence included service medical records 
and post-service medical records, as well as 1982 statements 
by the veteran.  The Board noted that during service the 
veteran was treated for a personality disorder and was not 
diagnosed with a psychosis, and concluded that the veteran's 
pre-service schizophrenia was not aggravated by service.

The Board finds that the veteran is essentially arguing a 
disagreement with how the facts were weighed in the Board's 
April 1983 decision.  Hence his assertion does not present a 
permissible basis for a CUE claim, since there is evidence 
both pro and con on the issue, and it is therefore impossible 
for him to succeed in showing that the result would have been 
manifestly different.  38 C.F.R. 20.1403(d)(3) (2000); 
Simmons v. West, 13 Vet. App. 501 (2000); Fugo, supra.

The correct facts were before the Board in 1983, and the file 
shows that the Board properly considered the evidence and law 
when making its 1983 decision.  Considering the evidence 
available at the time of the 1983 Board decision, and 
governing law and regulations, there is nothing to compel a 
conclusion, to which reasonable minds could not differ, that 
service connection should have been granted.  There was no 
undebatable error of fact or law that would have manifestly 
changed the outcome, and the Board finds no CUE in the April 
1983 Board decision.  38 C.F.R. § 20.1403 (2000).


ORDER

The motion that there was CUE in an April 1983 Board decision 
is denied.




		
	Iris S. Sherman
Veterans Law Judge
Board of Veterans' Appeals


 


